ORDER

PER CURIAM.
Defendant appeals from his conviction by a jury of involuntary manslaughter, § 565.024, RSMo Supp.1993. He was sentenced by the court as a prior, persistent and class X offender to an eleven year prison term. Defendant also appealed from the denial, without an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. We affirm.
Defendant has failed to address any points in this appeal to the denial of his Rule 29.15 motion. That appeal is therefore considered abandoned. See State v. Nelson, 818 S.W.2d 285, 287 (Mo.App.1991). We have reviewed the record and find the claims of error on direct appeal are without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rules 30.25(b) and 84.16(b).